Follett, Ch. J.
The plaintiff was negligent in attempting to adjust the mold while the press was in motion, and also in putting the finger which was injured on the top of the mold instead of its side when attempting. to adjust it. Each of these acts contributed to the injury and the trial court erred in refusing the defendant’s motion for a nonsuit.
The judgment should be reversed and a new trial granted, with costs to abide the event.
Potter, Vann, and‘Parker, JJ., concur. Brown, J. not sitting. Bradley and Haight, JJ., not voting.